Citation Nr: 1827841	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder to include low back pain, and a lumbar muscle injury.  
 
2.  Entitlement to service connection for a low back disorder to include low back pain, and a lumbar muscle injury.  
 
.
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1967 to May 1971, from August 1975 to August 1979, and from August 1983 to February 1988.
 
This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In November 2017 the Veteran testified at a video conference hearing before the undersigned.  A transcript of the proceeding has been associated with the record.
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.
 
 
FINDINGS OF FACT
 
1.  In the absence of a timely appeal, the December 2003 rating decision denying entitlement to service connection for a low back disorder is final.
 
2.  The evidence received since the December 2003 rating decision relates to an unestablished fact necessary to the claim of entitlement to service connection for low back disorder to include low back pain and a lumbar muscle injury.
 
3.  A chronic low back disability was not demonstrated inservice, lumbar arthritis was not compensably disabling within one year of separation from active duty, and a lumbar disorder is not causally or etiologically related to an in-service event, injury, or disease.

CONCLUSIONS OF LAW
 
1.  A December 2003 rating decision denying entitlement to service connection for low back disorder is final: new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).
 
2.  A lumbar disorder was not incurred or aggravated inservice, lumbar arthritis may not be presumed to have been so incurred, and a lumbar disorder is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, (2017).
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
 
Service connection for arthritis may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 
 
Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a).

New and Material Evidence

A December 2003 rating decision denied entitlement to service connection for a low back disorder.  The Veteran was provided notice of that decision and of his appellate rights, however, he did not perfect a timely appeal.  As such, the December 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
Since the December 2003 rating decision the Veteran has attended a VA examination which addressed the question of whether there exists a relationship between his current back disorder and his military service.  He has also provided additional testimony providing greater detail pertaining to the back injuries he allegedly incurred in service and post-separation.  As this additional evidence relates to the question of whether his current back disorder is related to an in-service injury, the Board finds that new and material evidence has been received, and the claim of entitlement to service connection for a back disability is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).
 
Current Disability
 
Radiological studies from 2007 to 2009 of record confirm of a low back disorder, i.e., spinal anterolisthesis as grade 1, L4 and L5.  Additionally, the Veteran sought treatment for his back disability in March and October 2010 for worsening back symptoms and he was diagnosed with lumbago.  As such, the Board finds that the Veteran is currently diagnosed with a low back disability such that the first element of service connection has been met.
  
In-service event 
 
The Veteran contends that he injured his back while on active duty working on the flight line when he attempted to lift a tool box onto a truck.  Service treatment records from October 1986 corroborate the Veteran's account of the injury and two clinic visits to seek treatment shortly thereafter.  As a result the Board finds an in-service event for service connection analysis. 

Nexus 
 
Postservice the Veteran first reported right sided lower back pain in July 1998 when he sought treatment for a back injury while vacuuming his car.  The examiner diagnosed a strain and prescribed a nonsteroidal anti-inflammatory drug for symptomatic relief.
 
Government treatment records next show that the Veteran sought treatment in July 2001 for right sided lower back pain when he injured himself picking up a stove.  The examiner isolated the condition to the right lumbar region and described the pain as non-radiating.  
 
In conjunction with his claim, the Veteran submitted supporting letters from a Kelly Air Force Base examiner from March 2010, as well as a Lackland Air Force Base Internist from November 2017.  Both letters are predominantly summarizations of the history of the back condition's severity and treatment without any additional interpretation or analysis.  Indeed the Lackland letter indicates that it was in response to a request by the Veteran to review his documentation for possible service connection.  
 
In July 2010 the Veteran was afforded a VA examination to evaluate his spinal condition in the context of his application for service connection.  The examiner's report indicated a review of the Veteran's record dating back to his tool box injury in 1986 up to and including physical therapy for the Veteran in early 2010.  The July 2010 opinion found no treatment for the back conditions described by the Veteran or described in the history, linking them to the 1986 injury. 

The March 2010 and November 2017 document reviews are essentially not more than a medical history presented to the examiners who in turn memorialized the Veteran's description into a form of medical conclusion.  The Court has held that a medical history provided by a Veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also Swann v. Brown, 5 Vet App. 229, 233 (1993) (a medical opinion that relies on history as related by the Veteran is no more probative than the facts alleged by the Veteran).  Hence, the Board finds that the supporting letters lack any probative weight on the issue of nexus.
 
The Board considered the Veteran's description of his back disorder and the symptoms that he has experienced.  However, the Veteran has not demonstrated that he has the requisite expertise to render an opinion on any nexus between his in-service event and his current back disability.  As a layperson untrained in the field of medicine he is not competent to make such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or diagnosis, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue).
 
The first documented postservice report of lower back pain occurred in July 1998, over ten years after his separation from active duty.  At that time, the Veteran linked his low back pain to an injury he incurred while vacuuming his car.  The time between the Veteran's tool box in-service event and the first reported post separation discomfort is notable, particularly where the onset of pain is attributed to a new distinct injury.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the lapse in time weighs against a finding of the critical etiological link needed to establish service connection.  Additionally, the evidence does not demonstrate a continuity of symptomatology since discharge, given that he was injured in 1986 and the evidence does not demonstrate complaints until 1998.
 
The preponderance of the evidence is against finding that there is a nexus between the Veteran's current disability and his in-service injury.  The weight of the evidence of record indicates that any current back disorder is not related to service, and that lumbar arthritis was not compensably disabling within a year after separation from active duty.  Under these circumstances, service connection for a low back disorder to include low back pain, and a lumbar muscle injury  is not warranted.

 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for a low back disorder to include low back pain, and a lumbar muscle injury is reopened.  
 


Entitlement to service connection for a low back disorder to include low back pain, and a lumbar muscle injury is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


